Exhibit 10.3
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     This Third Amendment to Amended and Restated Credit Agreement (this
“Amendment”) is made and entered into effective as of the 29th day of December,
2008 (the “Third Amendment Effective Date”), by and among ION GEOPHYSICAL
CORPORATION, a Delaware corporation (the “Domestic Borrower”), ION INTERNATIONAL
S.À R.L., a Luxembourg private limited company (société à responsabilité
limitée), having its registered office at 560A rue de Neudorf, L-2220
Luxembourg, with a share capital of EUR12,500, and registered with the
Luxembourg Register of Commerce and Companies under the number B-135.679 (the
“Foreign Borrower” and together with the Domestic Borrower, the “Borrowers”),
the Guarantors party hereto (the “Guarantors”), the Lenders party hereto, and
HSBC BANK USA, N.A. (“HSBC”), as Administrative Agent.
RECITALS
     WHEREAS, the above-named parties, together with certain other parties, have
entered into that certain Amended and Restated Credit Agreement dated as of
July 3, 2008, as amended by that certain First Amendment to Amended and Restated
Credit Agreement and Domestic Security Agreement dated as of September 17, 2008,
and as amended by that certain Second Amendment to Amended and Restated Credit
Agreement dated as of October 17, 2008, (and as may be further amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
by and among the Borrowers, the Guarantors, the Lenders and the Administrative
Agent; and
     WHEREAS, the Borrowers have requested that the Lenders and the
Administrative Agent amend certain provisions to the Credit Agreement, and said
parties are willing to do so subject to the terms and conditions set forth
herein, provided that the Domestic Borrower and Domestic Guarantors ratify and
confirm all of their respective obligations under the Credit Agreement and each
other Loan Document to which each is a party and that the Foreign Borrower and
Foreign Guarantors ratify and confirm all of their respective obligations under
the Credit Agreement and each other Loan Document to which each is a party.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth in this Amendment, Borrowers, Guarantors, the Lenders party hereto and
the Administrative Agent agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein have the meanings assigned to them in the Credit Agreement.
     2. Amendments. The Credit Agreement is hereby amended as follows:
    (a) Amendment to Article V. Article V is hereby amended by adding
Section 5.18 to read as follows:
     “SECTION 5.18 Pledge of Dubai Assets. In addition to, but not in limitation
of, Section 3.05 of the Foreign Security Agreement, to the extent that Foreign
Borrower or any Foreign Guarantor acquires title to any material amount of
equipment, inventory or other tangible property that is physically located in
Dubai, Foreign Borrower or such Foreign Guarantor shall promptly notify the

 



--------------------------------------------------------------------------------



 



Administrative Agent and, if requested by the Administrative Agent, at the sole
expense of the Foreign Borrower or such Foreign Guarantor, promptly execute and
deliver, and to assist to the extent requested, in filing and recording, all
further agreements, assignments, instruments, documents and certificates and
take all further action that may be reasonably necessary or reasonably desirable
as determined by the Administrative Agent, or that the Administrative Agent may
reasonably request, in order to grant and perfect a security interest in such
items (including the delivery of possession of any Collateral physically located
in Dubai that hereafter comes into existence or is acquired in the future by the
Administrative Agent as pledgee for the benefit of the Secured Parties);
provided that the foregoing covenant shall not apply to any equipment, inventory
or other tangible property held by, or under the control of, Oilfield Supply
Center.”
   (b) Amendment to Section 6.07. Section 6.07 is hereby amended by adding a new
paragraph (i) to read as follows:
     “(i) the Domestic Borrower shall be permitted to (1) declare, issue and
distribute to the holders of the Domestic Borrower’s Equity Interest rights to
purchase shares of Domestic Borrower’s Series A Junior Participating Preferred
Stock (or shares of Domestic Borrower’s, or its successor’s, Common Stock issued
upon occurrence of a “Triggering Event” pursuant to the Rights Agreement) issued
in accordance with the terms of that certain Rights Agreement dated as of
December 30, 2008 (the “Rights Agreement”), (2) make Restricted Payments payable
in cash (A) in connection with any redemption of such rights in accordance with
the term of the Rights Agreement or (B) in lieu of issuance of fractional
interests, in each case, to the extent required pursuant to the terms of the
Series A Junior Participating Preferred Stock or such Rights Agreement, provided
that such cash Restricted Payments shall not exceed $500,000 in the aggregate in
the case of both (A) and(B) above, and (3) make any and all non cash Restricted
Payments required pursuant to the terms of the Series A Junior Participating
Preferred Stock or such Rights Agreement.”
     3. Conditions to Effectiveness. This Amendment shall be effective on the
Third Amendment Effective Date upon satisfaction of each of the following
conditions:
     (i) The Administrative Agent (or its counsel) shall have received from each
of the Obligors, the Administrative Agent and the Lenders constituting the
Required Lenders either (a) a counterpart of this Amendment signed on behalf of
such party or (b) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Amendment) that such party has signed a counterpart of this Amendment.
     (ii) No Default or Event of Default exists.
     4. Representations and Warranties. Each Borrower and each Guarantor hereby
confirms that the representations and warranties contained in the Credit
Agreement and the other Loan Documents made by it are true and correct as of the
date hereof, except to the extent such

2



--------------------------------------------------------------------------------



 



representations and warranties specifically relate to an earlier date, in which
case they were true and correct as of such earlier date. Each Borrower and each
Guarantor also hereby confirm that this Amendment has been duly authorized by
all necessary corporate action and constitutes the binding obligation of each of
the Borrowers and the Guarantors, subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights and remedies generally and to the effect of general principles
of equity (regardless of whether enforcement is considered in a proceeding at
Law or in equity).
     5. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute a waiver of any provision not expressly referred to herein and shall
not be construed as a consent to any action on the part of the Borrowers or
Guarantors that would require a waiver or consent of the Lenders or an amendment
or modification to any term of the Loan Documents except as expressly stated
herein. Except as expressly modified hereby, the provisions of the Credit
Agreement and the Loan Documents are and shall remain in full force and effect.
     6. Ratification. The Domestic Borrower and each Domestic Guarantor hereby
confirm and ratify the Credit Agreement and each of the other Loan Documents to
which it is a party, as amended hereby, and acknowledges and agrees that the
same shall continue in full force and effect, as amended hereby, and by any
prior amendments thereto. The Foreign Borrower and each Foreign Guarantor hereby
confirm and ratify the Credit Agreement and each of the other Loan Documents to
which it is a party, as amended hereby, and acknowledges and agrees that the
same shall continue in full force and effect, as amended hereby, and by any
prior amendments thereto. For the avoidance of doubt, each Domestic Guarantor
hereby unconditionally guarantees the full, final and complete repayment of the
Term Loan to the same extent it has guarantied the Revolving Loan as set forth
in the Credit Agreement.
     7. Counterparts. This Amendment may be executed by all parties hereto in
any number of separate counterparts each of which may be delivered in original,
electronic or facsimile form and all of such counterparts taken together shall
be deemed to constitute one and the same instrument.
     8. References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment. References in this
Amendment to an article or section number are to such articles or sections of
this Amendment unless otherwise specified.
     9. Headings Descriptive. The headings of the several sections and
subsections of this Amendment are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Amendment.
     10. Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of New York, without regard to such state’s
conflict of laws rules.

3



--------------------------------------------------------------------------------



 



     11. Release by Borrowers and Guarantors. Each Borrower and each Guarantor
does hereby release and forever discharge the Agent and each of the Lenders and
each affiliate thereof and each of their respective employees, officers,
directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever known to any Obligor, whether based on law or
equity, which any of said parties has held or may now own or hold, for or
because of any matter or thing done, omitted or suffered to be done on or before
the actual date upon which this Amendment is signed by any of such parties (i)
arising directly or indirectly out of the Credit Agreement, Loan Documents, or
any other documents, instruments or any other transactions relating thereto
and/or (ii) relating directly or indirectly to all transactions by and between
the Borrowers or Guarantors or their representatives and the Agent and each
Lender or any of their respective directors, officers, agents, employees,
attorneys or other representatives and, in either case, whether or not caused by
the sole or partial negligence of any indemnified party. Such release, waiver,
acquittal and discharge shall and does include any claims of any kind or nature
which may, or could be, asserted by any of the Borrowers or Guarantors.
     12. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[Signature Pages Follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  DOMESTIC BORROWER:    
 
                ION GEOPHYSICAL CORPORATION,
a Delaware corporation    
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Senior Vice President     
 
           
 
           
 
                FOREIGN BORROWER:    
 
                ION INTERNATIONAL S.À R.L.,
a Luxembourg private limited liability company    
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Category A Manager     
 
           

[Signature page to Third Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  GUARANTORS OF DOMESTIC AND FOREIGN LOANS:    
 
           
 
                GX TECHNOLOGY CORPORATION,
a Texas corporation    
 
           
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Vice President     
 
           
 
           
 
                ION EXPLORATION PRODUCTS (U.S.A.), Inc.,
a Delaware corporation    
 
           
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Vice President     
 
           
 
                I/O MARINE SYSTEMS, INC., a Louisiana corporation    
 
           
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Vice President     
 
           

[Signature page to Third Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  GUARANTORS OF FOREIGN LOANS:    
 
           
 
                CONCEPT SYSTEMS LIMITED, a private limited company incorporated
under the law of Scotland    
 
           
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Director     
 
           
 
                I/O CAYMAN ISLANDS, LTD, an Exempted
Company incorporated in the Cayman Islands    
 
           
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Director     
 
           
 
                ION INTERNATIONAL HOLDINGS L.P.,
a Bermuda limited partnership    
 
           
 
           
 
  By:   ION Exploration Products (USA) Inc.,
a Delaware corporation, its General Partner    

             
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Vice President     
 
           

                  SENSOR NEDERLAND B.V., a private company incorporated
under the laws of The Netherlands    
 
           
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Director     

[Signature page to Third Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  3226509 NOVA SCOTIA COMPANY,
a Nova Scotia unlimited company    
 
           
 
           
 
  By:   /s/ R. Brian Hanson     
 
  Name:  
 
R. Brian Hanson    
 
  Title:   Vice President    
 
           
 
                ARAM SYSTEMS LTD.,
an Alberta corporation    
 
           
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Director     
 
           
 
                CANADIAN SEISMIC RENTALS INC.,
an Alberta corporation    
 
           
 
           
 
  By:   /s/ Greg R. Burrows     

 
 
  Name:   Greg R. Burrows     
 
  Title:   Chief Financial Officer     
 
           

[Signature page to Third Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT AND LENDER:    
 
                HSBC BANK USA, N.A.    
 
           
 
           
 
  By:   /s/ Steven F. Larsen     
 
  Name:  
 
Steven F. Larsen    
 
  Title:   First Vice President    
 
           

                  LENDER:    
 
                HSBC BANK CANADA    
 
           
 
           
 
  By:   /s/ Kevin Bale     
 
  Name:  
 
Kevin Bale    
 
  Title:   Assistant Vice President, Energy Financing    
 
           
 
           
 
  By:   /s/ Perry Englot     
 
  Name:  
 
Perry Englot    
 
  Title:   Vice President, Energy Financing    

             
 
                LENDER:    
 
                ABN AMRO BANK N.A.    
 
           
 
           
 
  By:   /s/ James L. Moyes     
 
  Name:  
 
James L. Moyes    
 
  Title:   Managing Director    
 
           
 
           
 
  By:   /s/ Todd Vaubel     
 
  Name:  
 
Todd Vaubel    
 
  Title:   Director    

[Signature page to Third Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  LENDER:    
 
                CITIBANK, N.A.    
 
           
 
           
 
  By:   /s/ Faith E. Allen     
 
  Name:  
 
Faith E. Allen    
 
  Title:   Senior Vice President / Area Manager    

             
 
                LENDER:    
 
                WHITNEY NATIONAL BANK    
 
           
 
           
 
  By:   /s/ Kevin Rafferty     
 
  Name:  
 
Kevin Rafferty    
 
  Title:   Senior Vice President    

             
 
                LENDER:    
 
                PNC BANK, NATIONAL ASSOCIATION    
 
           
 
           
 
  By:   /s/ Holly L. Kay     
 
  Name:  
 
Holly L. Kay    
 
  Title:   Assistant Vice President    

[Signature page to Third Amendment to Credit Agreement]

 